Citation Nr: 1742357	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-26 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability, to include scoliosis and degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for a back disability, to include scoliosis and DDD of the lumbar spine, to include as secondary to service-connected cervical spine disability.

3.  Whether new and material evidence has been submitted to reopen a claim for benefits under 38 U.S.C. §1151 for disability relating to the lumbar spine.

4.  Entitlement to benefits under 38 U.S.C. § 1151 for disability relating to the lumbar spine.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from August 8, 1948 to August 9, 1951, and from August 10, 1951 to June 2, 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In September 2010, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for a back condition.  In August 2013, the RO reopened the Veteran's Section 1151 claim, but denied it on the merits.  The issues on the title page have been recharacterized to more accurately reflect the Veteran's claims. 

In April 2017, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  Additional evidence was not received.
 
To the extent the Veteran contends he has chest pain as a result of VA medical treatment (see September 2009 VA Form 21-4138 and Hearing Transcript at 11), that matter is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an October 1958 rating decision, the RO denied entitlement to service connection for a back disability.

2.  Evidence associated with the claims file since the October 1958 rating decision was not of record at the time of the October 1958 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disability.

3.  In a September 1999 rating decision, the RO denied entitlement to benefits under 38 U.S.C. § 1151 for disability relating to the lumbar spine.

4.  Evidence associated with the claims file since the September 1999 rating decision was not of record at the time of the September 1999 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to benefits under 38 U.S.C. § 1151 for disability relating to the lumbar spine.


CONCLUSIONS OF LAW

1.  The October 1958 rating decision that denied entitlement to service connection for a back disability is final.  38 U.S.C. § 7105 (c) (West 2014); 38 C.F.R. 
§§ 3.156 (b), 20.1103 (2016).

2.  Evidence received since the October 1958 rating decision is new and material and the claim for service connection for a back disability is reopened.  38 U.S.C. 
§ 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The September 1999 rating decision that denied entitlement to benefits under 38 U.S.C. § 1151 for disability relating to the lumbar spine is final.  38 U.S.C. 
§ 7105 (c) (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2016).

4.  Evidence received since the September 1999 rating decision is new and material and the claim for benefits under 38 U.S.C. § 1151 for disability relating to the lumbar spine is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 1958, the Veteran filed a claim for a "back condition."

The evidence of record at the time of the October 1958 rating decision included the Veteran's service treatment records (STRs), which established treatment for back pain throughout his service.  Also of record was a September 1958 VA examination, which noted that the Veteran had vague complaints of upper and lower back pain.  X-rays showed (1) slight scoliosis of the thoracic and lumbar spine; (2) very slight narrowing of the anterior vertical diameter of the first lumbar vertebral body, compatible with a developmental variation; (3) slight posterior curvature of the lower cervical spine; (4) slightly narrowed intervertebral space between C-5 and 6, suggesting degenerative changes of the intervertebral disc; and (5) slight spurring at the postero-inferior margin of 5th cervical vertebral body.  The VA examiner diagnosed arthritis of the cervical spine.  

In October 1958, the RO granted entitlement to service connection for arthritis of the cervical spine and denied entitlement to service connection for scoliosis of the dorsolumbar spine.  The RO determined that the Veteran's scoliosis was a developmental abnormality for which service connection could not be established.  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

In March 1991, the Veteran submitted a request to "reopen my claim for arthritis of the cervical spine and any other back condition secondary to, or adjunct to."  In support of his claim, he submitted a VA medical record pertaining to his lumbar spine.  In a May 1991 rating decision, the RO continued the 10-percent rating for the cervical spine.  In June 1991, the Veteran asked the RO to "reconsider your decision denying my reopened service connected disability claim for my back condition."  However, the RO did not adjudicate either the March 1991 or June 1991 claim.  The Veteran filed the current claim in August 2009.

In September 2009, the Veteran submitted to a VA spine examination.  The thoracic films showed degenerative joint disease from T7-T12 with multiple narrowed disc spaces and endplate osteophytes, and ankylosis of the upper thoracic segments.  The lumbar films showed ankylosis of the lumbar spine with calcification and fusion at most disc levels, as well as prominent osteophytes at the superior endplate of L3 and L4.  Evidence of a current diagnosis other than scoliosis constitutes new and material evidence that warrants reopening of the Veteran's claim.

In March 1992, the Veteran filed a claim for 38 U.S.C. §1151 benefits based on a November 1977 myelogram.  The evidence of record included VA treatment records related to the surgery and private treatment records dated subsequent to the surgery.  In September 1999, the RO denied the claim.  The RO determined that the Veteran's back complaints were due to his failure to follow medical instructions.  The Veteran was notified of this denial and did not submit a timely notice of disagreement.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

The RO received the instant petition to reopen the claim in September 2009.  Pertinent evidence received since the September 1999 rating decision includes the Veteran's April 2017 testimony that a nurse told him he could leave after the November 1977 surgery.  This evidence received is new, as it was not previously considered by the RO.  It also clearly relates to an unestablished fact necessary to substantiate the claim (the element of fault) and raises a reasonable possibility of substantiating the claim.  Accordingly, new and material evidence has been received to reopen the claim. 


ORDER

The application to reopen a claim for entitlement to service connection for  a back disability, to include scoliosis and DDD of the lumbar spine, to include as secondary to service-connected cervical spine disability is reopened.

The application to reopen a claim for benefits under 38 U.S.C. §1151 for disability relating to the lumbar spine is reopened.


REMAND

The Veteran asserts that his currently diagnosed back disability originated during active service or is secondary to his service-connected cervical spine disability.  He is currently diagnosed with degenerative arthritis and levoscoliosis of the upper thoracic spine.  See September 2009 and November 2012 VA Examinations.

Service connection can be granted for congenital diseases that either first manifest themselves during service or which pre-exist service and progress at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990) published at 55 Fed. Reg. 43253 (1990).  VA may not assume that a congenital disease must have preexisted service simply because it is congenital.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009). 

The presumption of soundness does not apply to congenital defects because such defects are not "diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110  and 1111.  Congenital defects are generally not eligible for service connection.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  However, a congenital defect can be aggravated by superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

The Veteran contends that he injured his back as a result of parachute jumping during service, and that he has experienced back pain since service separation.  His DD Form 214 confirms receipt of a parachutist badge, and STRs show that he attended jump school in 1950 and was assigned to a paratrooper unit for approximately six months in 1952.  The Veteran is competent to report back pain, and his credible reports are consistent with the circumstances of his service.  

The August 1948 enlistment examination contains a normal back examination.  The Veteran complained of back pain in April 1951.  The July 1951 separation examination and September 1952 X-rays showed "slight" scoliosis.  STRs dated in 1952 and 1953 contain many complaints of back pain and notations of parachute jumps.  July 1953 X-rays showed "gentle" scoliosis.  August 1953 X-rays showed rotary scoliosis, with the clinician noting that the "[e]xact cause of this pathology cannot be determined though old healed trauma must be suspected."  An October 1953 treatment record notes a history of recurrent, aching pain from the mid-dorsal to lumbosacral area.  At that time, the Veteran gave a history of a minor back injury when he was 10-12 years old, as well as 20+ parachute jumps between 1950 and 1952.  The clinician gave a provisional diagnosis of "?traumatic arthritis."  A November 1953 treatment record contains a finding of long standing lumbar scoliosis.  The June 1954 discharge examination contains a normal back examination.  

A September 1958 post-service VA examination report notes the Veteran's complaint that his back had been bothering him "for some time."  X-rays showed slight scoliosis with compensatory flattening of lordotic curvature, slight narrowing of anterior vertical diameter of 1st lumbar vertebral body compatible with a minor developmental variation, and no evidence of recent or old trauma or bone pathology.

As discussed above, the Veteran sought treatment for low back pain from VA in the 1970's.  Although a VA treatment record dated March 9, 1977, notes low back pain of six months' duration, an October 25, 1979, VA treatment record contains a history of chronic low back pain since the 1940's.  An April 26, 1983 correspondence from Dr. R.A.K. and a February 4, 1992 correspondence from Dr. K.J.H. indicate that the Veteran continued to seek relief from his low back pain.  

The Veteran submitted to a VA spine examination in November 2012, at which time he attributed his back disability to parachute jumps during service.  The VA examiner opined that it was "less likely than not" the Veteran's back disability was related to service.  Instead, he determined that the Veteran's age and post-military vocation caused the arthritis.  The examiner reasoned that "parachute jumping did not cause traumatic DJD in spine - due to lack of specific injury and treatments in military."  However, STRs are replete with complaints of back pain, and the Veteran has stated repeatedly that he has not worked since 1977.  As the VA examiner's direct service connection opinion is based upon an inaccurate factual premise, it is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

On remand, an opinion on whether scoliosis is a congenital defect or disease must be obtained, along with whether there was aggravation during service or a superimposed disease or injury.

In his testimony about his 1151 claim, provided in April 2017, the Veteran testified that he still had dye in his back from his 1977 myelogram procedure and that it causes him additional disability.  However, no opinion has been rendered as to whether this dye is causing the Veteran to have an additional disability.  Given such, a medical opinion is required to address his statement.  Thus, remand is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate examiner for his back disability.  The examiner must include an opinion as to whether the disability is related to service.

The Veteran was diagnosed with scoliosis in November 1968.  This diagnosis is considered to be congenital, and the examiner is first asked to indicate whether it is a congenital defect OR congenital disease.

If a defect, the examiner is asked whether there is a superimposed injury or disease that as likely as not (50 percent or greater probability) aggravates (that is, caused an increase in severity beyond the normal progress of the disease) the defect or the symptoms caused by the defect.  

If a disease, the examiner is asked whether there is clear and unmistakable evidence that the back disability preexisted service.  If there is, the examiner must identify the evidence making it undebatable that the diagnosis preexisted service.  The examiner is then asked whether it is also clear and unmistakable that the diagnoses did not increase in severity during service.  If not possible to find undebatable evidence for these two inquiries, the examiner is then asked to opine on whether it is as likely as not (50 percent or greater probability) that this diagnosis incepted during service.

A complete rationale for any opinion expressed should be included in the examination report.

As to his 1151 claim, request that the examiner provide an opinion as to whether dye that was injected in 1977 is still in the Veteran's back and whether this dye causes the Veteran to have an additional disability.  If the examiner is unable to 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should identify and specifically cite each reference material utilized.  If utilizing references within the electronic claims file, the examiner should clearly provide an identifier.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

The examiner should also be aware that in rendering an opinion, it must "contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

2. Readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).


______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


